             Case 3:19-cv-00158-RS Document 21 Filed 06/04/19 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lincoln@bandlowlaw.com
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Tel.: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
   Strike 3 Holdings, LLC
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                               SAN FRANCISCO DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                            Case Number: 3:19-cv-00158-RS
10                        Plaintiff,                  Honorable Richard Seeborg

11 vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
   162.236.15.245,
13                                                    162.236.15.245
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 162.236.15.245 are voluntarily dismissed without prejudice.

19         Dated: June 4, 2019                   Respectfully submitted,
                                                 By: /s/ Lincoln D. Bandlow
20                                               Lincoln D. Bandlow, Esq.
                                                 LAW OFFICES OF LINCOLN BANDLOW, PC
21                                               Attorney for Plaintiff
22

23

24

25

26

27

28
                                                  1

                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                       Case No. 3:19-cv-00158-RS
              Case 3:19-cv-00158-RS Document 21 Filed 06/04/19 Page 2 of 2



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on June 4, 2019, I electronically filed the foregoing document with
3
     the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
4
     and interested parties through this system.
5
                                                         By: /s/ Lincoln D. Bandlow
6                                                        Lincoln D. Bandlow, Esq.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2

                 Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                        Case No. 3:19-cv-00158-RS
